702 N.W.2d 217 (2005)
In re PETITION FOR DISCIPLINARY ACTION AGAINST John T. ANDERSON, Jr., a Minnesota Attorney, Registration No. 2549.
No. A05-335.
Supreme Court of Minnesota.
August 11, 2005.

ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action against respondent John T. Anderson, Jr. This court's referee filed findings of fact, conclusions of law and a recommendation for discipline. The referee appointed to hear the matter found that respondent committed professional misconduct warranting public discipline, namely, failing to act with reasonable promptness and diligence in the representation of a client, failing to keep the client reasonably informed about the status of the matter, making misrepresentations to his client about the status of the matter and failing to cooperate with the investigation of the client's complaint, in violation of Minn. R. Prof. Conduct 1.3, 1.4, 3.2, 8.1(a)(3) and 8.4(c) and (d).
Respondent and the Director have entered into a stipulation in which they jointly recommend that the appropriate discipline is a 60-day suspension pursuant to Rule 15, RLPR, effective 14 days from the date of this order. The parties recommend that the reinstatement hearing provided for in Rule 18(a) through (d), RLPR, be waived; that respondent be required to successfully complete the professional responsibility portion of the state bar examination within one year from the date of this order; that respondent comply with Rule 26, RLPR; and that respondent pay $900 in costs and disbursements pursuant to Rule 24, RLPR. The parties further recommend that respondent be reinstated following the expiration of the suspension provided that at least 15 days before the expiration of the suspension period, respondent files an affidavit with the Clerk of Appellate Courts and the Director's Office establishing that respondent is current with Continuing Legal Education, has fully complied with Rules 24 and 26, RLPR, and has satisfactorily completed all other conditions imposed by the court in its decision, and that upon reinstatement, respondent be placed on probation for two years, supervised by a lawyer appointed by the Director, to review and monitor respondent's office practices and procedures, including respondent's books and records.
This court has independently reviewed the file and approves the jointly recommended disposition.
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that respondent John T. Anderson, Jr., be, and the same is, suspended from the practice of law for 60 days, effective 14 days from the date of this order, that the reinstatement hearing provided for in Rule 18(a) through (d), is waived, that upon reinstatement respondent shall be placed on supervised probation for a period of two years from the date of the reinstatement order upon the terms and conditions set forth above, that respondent shall successfully complete the professional responsibility portion of the bar examination, and that respondent shall comply with Rule 26, RLPR. Respondent shall pay $900 in costs and disbursements under Rule 24(a), RLPR.
BY THE COURT:
/s/Alan C. Page
Associate Justice
*218